DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.

Allowable Subject Matter
Claims 2-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Comparison of the instant claims as amended to those of the reference application in the double patenting rejection has resulted in reconsideration, and withdrawal of the double patenting rejections.  While the claims contain subsets of similar limitations, they also have significantly different language and features as now amended.  The reference and instant claims are sufficiently different in scope and language that it is no longer reasonable to classify the instant claims as obvious over those of the reference claims.
Applicant has amended the independent claims to clarify attributes, attribute values, the use of attributes in mappings, and the roles of these in relationship changes between entities associated via mappings, collectively used in a process where models with entities having such attributes are compiled and executed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BIJAN MAPAR/               Primary Examiner, Art Unit 2128